Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 1 of 29




                         
                         
                         
                         
                         
                         
                         
                         
                     (;+,%,7$
                         
                         
                         
                         
                         
                         
                         
                         
                         
                         
                         
                         
        Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 2 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
EFG Bank AG, Cayman Branch, et al.,


                                   Plaintiffs,                                Case No. 16-CV0-4767(JMF)

                 -against-


AXA EQUITABLE LIFE INSURANCE COMPANY,

                                    Defendant.
--------------------------------------------------------------------x




             DEFENDANT AXA EQUITABLE LIFE INSURANCE COMPANY’S
                                        NOTICE OF SUBPOENAS




                                                                        Larry H. Krantz
                                                                        Krantz & Berman LLP
                                                                        747 Third Ave., 32nd Floor
                                                                        New York, New York 10017
                                                                        212-661-0009 (ph)
                                                                        212-355-5009 (fax)
                                                                        lkrantz@krantzberman.com




                                                         1
       Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 3 of 29




    AXA EQUITABLE LIFE INSURANCE COMPANY’S NOTICE OF SUBPOENAS

       Pursuant to Federal Rule of Civil Procedure 45, please take notice that Defendant AXA

Equitable Life Insurance Company intends to serve subpoenas duces tecum in the forms attached

hereto, on Maple Life Analytics, LLC and Maple Life Financial, LLC on September 18, 2018 or

as soon thereafter as service may be effectuated.

Dated: September 18, 2018




                                                          Respectfully submitted,




                                                          ______________________
                                                          Larry H. Krantz
                                                          Krantz & Berman LLP
                                                          747 Third Ave., 32nd Floor
                                                          New York, New York 10017
                                                          212-661-0009 (ph)
                                                          212-355-5009 (fax)
                                                          lkrantz@krantzberman.com




                                                2
       Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 4 of 29




                               CERTIFICATE OF SERVICE
       I hereby certify that on this 18th day of September 2018, I caused the foregoing Notice of

Subpoenas to be served via email on the following:

Attorneys for Plaintiffs Brach Family Foundation
(Case No. 1:17-cv-00740-JMF)
Seth Ard (SArd@susmangodfrey.com)
Mark Musico (MMusico@susmangodfrey.com)
Kate Gheen (KGheen@susmangodfrey.com)
Halley Josephs (HJosephs@susmangodfrey.com)
Maxine Maritz (MMaritz@susmangodfrey.com)
Steven G. Sklaver (SSklaver@SusmanGodfrey.com)
Rohit D. Nath (RNath@susmangodfrey.com)
Glenn Bridgman (KGheen@susmangodfrey.com)
Orrick distribution email: (OrrickEFGAXA@orrick.com)

Attorneys for Plaintiffs EFG Bank AG, Cayman Branch, et al.
(Case No. 1:17-cv-04767-JMF)
Khai LeQuang (klequang@orrick.com)
Ric Fukushima (rfukushima@orrick.com)
Peter A. Bicks (pbicks@orrick.com)
Darren Teshima (dteshima@orrick.com)
Emily K. Brown (emily.brown@orrick.com)
Heather Boylan Clark (hboylanclark@orrick.com)

Attorneys for Plaintiffs The Duffy 2004 LLC, et al.
(Case No. 1:17-cv-04803-JMF)
Michael S. Cryan (Michael.Cryan@arentfox.com)
Julius Addison Rousseau, III (Jule.Rousseau@arentfox.com)
Franjo M. Dolenac (Franjo.Dolenac@arentfox.com)

Attorneys for Plaintiffs LSH Co, et al.
(Case No. 1:18-cv-02111-JMF)
Dorit Ungar Black (dblack@hsgllp.com)
Andrei Vrabie (avrabie@hsgllp.com)
Daniel P. Goldberg (dgoldberg@hsgllp.com)
Jayme Alyse Jonat (jjonat@hsgllp.com)
Timothy W. Grinsell (tgrinsell@hsgllp.com)
Wendy L. Green (wgreen@hsgllp.com)
David Sanson (dsanson@hsgllp.com)
Holwell Shuster distribution list: HSGAIMCoTeam@hsgllp.com




                                               3
       Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 5 of 29




Attorneys for Plaintiffs James M. Croft and Daniel E. Croft, as Trustees of the Croft
Irrevocable Trust
(Case No. 1:17-cv-09355-JMF)
Charles J. Surrano (cjs@surranolawfirm.com)
John N. Wilborn (jnw@surranolawfirm.com)
Jennie Leetham (jml@surranolawfirm.com)




                                                          ______________________
                                                          Larry H. Krantz
                                                          Krantz & Berman LLP
                                                          747 Third Ave., 32nd Floor
                                                          New York, New York 10017
                                                          212-661-0009 (ph)
                                                          212-355-5009 (fax)
                                                          lkrantz@krantzberman.com




                                               4
Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 6 of 29
Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 7 of 29
Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 8 of 29
Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 9 of 29




                         EXHIBIT A
      Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 10 of 29




                                          DEFINITIONS
       1.      These requests (the “Requests,” and, each, a “Request”) incorporate by reference

the Uniform Definitions in Discovery Requests set forth in Local Civil Rule 26.3 for the United

States District Courts for the Southern and Eastern Districts of New York.

       2.      “AULII” means Athena Universal Life II.

       3.      “AULII Policies” means AULII life insurance policies (whether or not in force),

each an “AULII Policy,” including but not limited to the Plaintiff Policies.

       4.      “COI” means cost of insurance.

       5.      “COI Adjustment” means AXA’s adjustment of COI for AULII policies with

issue age 70 or older and face amount $1 million or higher in force as of March 8, 2016.

       6.      “Defendant” and “AXA” each means AXA Equitable Life Insurance Company.

       7.      “EAA Trusts” means DLP Master Trust, DLP Master Trust II, DLP Master Trust

III, GWG DLP Master Trust, Greenwich Settlements Master Trust, Life Funding Trust, PF

Participation Funding Trust, Palm Beach Settlement Company, and any former or present

officers, directors, principals, members, partners, shareholders, representatives, agents, attorneys,

or employees of any of the foregoing.

       8.      “EFG” means EFG Bank AG, Cayman Branch, and any former or present

officers, directors, principals, members, partners, shareholders, representatives, agents, attorneys,

or employees of EFG Bank AG, Cayman Branch.

       9.      “EFG Plaintiffs” means EFG, Wells Fargo and the EAA Trusts.

       10.      “Litigation” means, individually and collectively, the actions entitled EFG Bank

AG, Cayman Branch, et al., v. AXA Equitable Life Ins. Co., 17-cv-4767 (S.D.N.Y.) (JMF)

(“EFG”), LSH CO, et al. v. AXA Equitable Life Ins. Co., 18-cv-2111 (S.D.N.Y.) (JMF) (“LSH”),

and the related actions pending before the Hon. Jesse M. Furman in the United States District


                                                 1
      Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 11 of 29




Court for the Southern District of New York, including Brach Family Foundation, Inc., et al., v.

AXA Equitable Life Ins. Co., 16-cv-740 (S.D.N.Y.) (JMF), James M. Croft, et al., v. AXA

Equitable Life Ins. Co., 17-cv-9355 (S.D.N.Y.) (JMF), and The Duffy 2004 LLC, et al., v. AXA

Equitable Life Ins. Co., 17-cv-4803 (S.D.N.Y.) (JMF).

       11.     “LSH” means LSH CO and LSH II CO, and any former or present officers,

directors, principals, members, partners, shareholders, representatives, agents, attorneys, or

employees of either of the foregoing.

       12.     “LSH Plaintiffs” means LSH and Wells Fargo.

       13.     “Plaintiffs” means EFG Plaintiffs and LSH Plaintiffs, each a “Plaintiff.”

       14.     “Plaintiff Policies” means the AULII life insurance policies, each a “Plaintiff

Policy,” specifically identified by policy number in (i) Exhibits 1 and 3 to the Third Amended

Complaint filed in EFG on March 15, 2018 as, respectively, EFG ECF Nos. 127-1 and 127-3;

and (ii) Exhibit 1 to the Second Amended Complaint filed in LSH on May 25, 2018 as LSH ECF

No. 58-1.

       15.     “Wells Fargo” means Wells Fargo Bank, National Association, and any former or

present officers, directors, principals, members, partners, shareholders, representatives, agents,

attorneys, or employees of Wells Fargo Bank, National Association.

       16.     “You” and “Your” each means Maple Life Analytics, LLC, and any former or

present officers, directors, principals, members, partners, shareholders, representatives, agents,

attorneys, or employees of Maple Life Analytics, LLC.




                                                 2
      Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 12 of 29




                                       INSTRUCTIONS

       1.      This is an exhibit to a subpoena pursuant to the authority of the United States

District Court for the Southern District of New York requiring You to produce the Documents

that are described below.

       2.      The Requests shall be deemed continuing in nature and require prompt

supplemental responses in accordance with Rule 26(e) of the Federal Rules of Civil Procedure in

the event You become aware of, or acquire within Your possession, custody or control,

additional responsive Documents at any time hereafter.

       3.      The Requests include all Documents within Your possession, custody, or control,

and in producing Documents, You are to furnish all such Documents.

       4.      The scope of Your search for data that is responsive to any Request shall include

all forms of Electronically Stored Information (“ESI”).

       5.      ESI should be produced in accordance with the following specifications:

                        i)     Form of Production. Produce electronically stored information
                      in single-page tiff format (Group IV tiff at 300 dpi) or in JPG format for
                      Documents in color. Defendant reserves the right to request color JPG
                      files for any Document that is unreadable or has limited accessibility in
                      the Group IV TIFF format. Productions shall be made on encrypted
                      media (e.g., CD/DVD or portable hard drive) or via a secure FTP site
                      with Opticon image load files (.OPT). TIFF/JPG image naming
                      conventions should be limited to alphanumeric names only, with no
                      spaces, no hyphens, and no special characters in the file name (e.g.,
                      ABC00000001.tif). All fielded database information (including
                      extracted metadata from electronic Documents) should be delivered in a
                      standard Concordance load file format (.DAT). Group every 1,000 tiff
                      images within incrementally named “IMAGES” directories; do not
                      create a separate folder for each Document.

                       ii)    Document Text. For Documents/records that were originally
                      stored as native electronic files and which do not have redactions,
                      produce the extracted full text (not OCR) from the body of each
                      Document in separate Document-level text files (.txt) named for the
                      beginning Bates number of the associated Document. Provide OCR
                      text for Documents that do not contain searchable text (e.g., non-

                                                3
      Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 13 of 29




                       searchable PDFs, etc.). For Documents that were originally stored as
                       native electronic files and which have redactions, produce the OCR text
                       from the redacted image(s) associated with each Document. Clearly
                       label any redacted material to show the redactions on the tiff image.
                       Group 1,000 Document text files per incrementally named “TEXT”
                       directories, separate from image directories. A comma delimited list
                       file (.LST) should be provided and include the beginning Bates number
                       and the full file path (including volume) information to the extracted
                       text/OCR files.

                       iii)    Native Production For Certain File Types. For files created by
                       Excel or other spreadsheet programs, PowerPoint or other special
                       presentation programs, database files, audio/visual files or any other file
                       types that reasonably require viewing in their native format for a full
                       understanding of their content and meaning, produce the files in native
                       and tiff formats. Name the produced native file with the Bates number
                       on the first page of the corresponding tiff production of the
                       file/Document. A comma delimited list file (.LST) should be provided
                       and include the beginning Bates number and the full file path (including
                       volume) information to the native files. Group native files within
                       incrementally named “NATIVE” directories; separate from images and
                       text directories. Defendant reserves the right to request native files for
                       any Document that is unreadable or has limited accessibility in the
                       Group IV TIFF or JPG format.

                       iv)     Metadata. Produce extracted metadata for each
                       Document/record in the form of a Concordance load file (.dat),
                       including the following fields (where applicable): bates range begin,
                       bates range end, bates family range begin, bates family range end, e-
                       mail subject line, file extension, original file path, file name, e-mail sent
                       date, e-mail sent time, received date, received time, created date,
                       created time, last modified date, last modified time, author, from, to,
                       CC, BCC, custodian, custodian duplicate, source, source folder, MD5
                       hash value, native file path location, redactions present (yes/no) and
                       confidentiality designation. Custodian, source or source folder field
                       should contain information that can easily identify the location of the
                       Document and, where applicable, the natural person in whose
                       possession it was found.

       6.       If any Document which forms a part of or the entire basis for any response to a

Request has been destroyed or lost, identify each such Document, all steps taken to preserve the

Document, the date the Document was destroyed or lost, and all steps taken to attempt to retrieve

the Document.



                                                  4
      Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 14 of 29




       7.       If any part of a Request cannot be responded to in full, please respond to the

extent possible, specifying the reason(s) for Your inability to respond to any part.

       8.       When an objection is made to any Request, the objection shall state with

specificity all grounds for objection. Any ground not stated in an objection within the time

provided by Federal Rule of Civil Procedure 45(d)(2), or any extensions thereof, shall be deemed

to have been waived.

       9.       If any Document is withheld, in whole or in part, for any reason, including, but

not limited to, any claim of privilege, whether work-product or attorney-client, You shall

produce a list specifying each such Document and setting forth the following information:

              i)    the date the Document was created;

             ii)    the number of pages of the Document;

             iii)   the name and last known address of each person who prepared or participated

                    in the preparation of the Document;

             iv)    the name and last known address of each addressee or other person to whom

                    the Document, or any part thereof, was sent or to whom the Document or its

                    contents, or any part thereof, was disclosed;

              v)    a summary of the general subject matter of the Document (and such other

                    information as is necessary to identify the Document, such as whether the

                    Document is a letter or memorandum); and

             vi)    a statement of the legal basis upon which the asserted privilege is claimed.

       10.      If a Document contains both privileged and non-privileged material, the non-

privileged material must be disclosed to the fullest extent possible. If a privilege is asserted with




                                                  5
       Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 15 of 29




regard to part of the material contained in a Document, You must clearly indicate the portions as

to which the privilege is claimed in accordance with the procedure outlined above.

       11.      Documents shall be produced in such fashion as to identify the natural person in

whose possession they were found.

       12.      The use of any tense of any verb shall also include within its meaning all other

tenses of that verb.

       13.      If no Documents exist which are responsive to a particular Request, Your

response to such Request shall so state.

                                 RELEVANT TIME PERIOD

       Unless otherwise specifically indicated, all Requests refer to the period from January 1,

2004 up until the date of Your responses to the Requests. Documents produced in response to

the Requests shall include all Documents that relate in whole or part to such period, or to events

during such period, even though dated, prepared, generated or received prior to or after that

period. If a Document prepared before the designated period is necessary for a correct or

complete understanding of any Document covered by a Request, You must produce the earlier

Document as well. If any Document is undated and the date of its preparation cannot be

determined, the Document shall be produced if otherwise responsive to the Request.

                                   DOCUMENT REQUESTS
REQUEST FOR PRODUCTION NO. 1

       All Documents concerning AULII Policies, including but not limited to all Documents

incorporating or reflecting mortality tables, mortality rates, or mortality assumptions for any

AULII Policy.




                                                 6
      Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 16 of 29




REQUEST FOR PRODUCTION NO. 2

       All Documents concerning mortality assumptions (including assumptions concerning

mortality improvement or deterioration), mortality rates or mortality trends for individuals at age

65 or older.

REQUEST FOR PRODUCTION NO. 3

       All Documents concerning the manner or process by which any mortality assumption

concerning AULII Policies was created, generated, or derived.

REQUEST FOR PRODUCTION NO. 4

       All Documents concerning the value or valuation of any AULII Policy.

REQUEST FOR PRODUCTION NO. 5

       All Documents concerning any services provided by You to any Plaintiff, or any affiliate

of any Plaintiff, including but not limited to any agreements concerning such services and all

documents concerning compensation or consideration You received in connection with such

services.

REQUEST FOR PRODUCTION NO. 6

       Your policies and procedures relevant to Your administering, monitoring, servicing, or

managing of AULII Policies, or any portfolio containing them, for any Plaintiff.

REQUEST FOR PRODUCTION NO. 7

       All Documents concerning any financing or loans related to any Plaintiff Policy.

REQUEST FOR PRODUCTION NO. 8

       All Documents concerning any Plaintiff’s review of, or decision to acquire any interest in

or engage in any transaction with respect to, any AULII Policy, including all Documents




                                                 7
      Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 17 of 29




concerning the process by which any AULII Policy was identified for potential or actual

acquisition by any Plaintiff.

REQUEST FOR PRODUCTION NO. 9

       All Documents concerning AULII, including all Documents concerning COI for any

AULII Policy or the COI Adjustment.

REQUEST FOR PRODUCTION NO. 10

       All Documents concerning the Litigation.

REQUEST FOR PRODUCTION NO. 11

       All Documents concerning any litigation, regulatory matter, or criminal matter that You

are or were involved in concerning life insurance.




                                                8
Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 18 of 29
Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 19 of 29
Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 20 of 29
Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 21 of 29




                          EXHIBIT A
      Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 22 of 29




                                          DEFINITIONS
       1.      These requests (the “Requests,” and, each, a “Request”) incorporate by reference

the Uniform Definitions in Discovery Requests set forth in Local Civil Rule 26.3 for the United

States District Courts for the Southern and Eastern Districts of New York.

       2.      “AULII” means Athena Universal Life II.

       3.      “AULII Policies” means AULII life insurance policies (whether or not in force),

each an “AULII Policy,” including but not limited to the Plaintiff Policies.

       4.      “COI” means cost of insurance.

       5.      “COI Adjustment” means AXA’s adjustment of COI for AULII policies with

issue age 70 or older and face amount $1 million or higher in force as of March 8, 2016.

       6.      “Defendant” and “AXA” each means AXA Equitable Life Insurance Company.

       7.      “EAA Trusts” means DLP Master Trust, DLP Master Trust II, DLP Master Trust

III, GWG DLP Master Trust, Greenwich Settlements Master Trust, Life Funding Trust, PF

Participation Funding Trust, Palm Beach Settlement Company, and any former or present

officers, directors, principals, members, partners, shareholders, representatives, agents, attorneys,

or employees of any of the foregoing.

       8.      “EFG” means EFG Bank AG, Cayman Branch, and any former or present

officers, directors, principals, members, partners, shareholders, representatives, agents, attorneys,

or employees of EFG Bank AG, Cayman Branch.

       9.      “EFG Plaintiffs” means EFG, Wells Fargo and the EAA Trusts.

       10.     “Litigation” means, individually and collectively, the actions entitled EFG Bank

AG, Cayman Branch, et al., v. AXA Equitable Life Ins. Co., 17-cv-4767 (S.D.N.Y.) (JMF)

(“EFG”), LSH CO, et al. v. AXA Equitable Life Ins. Co., 18-cv-2111 (S.D.N.Y.) (JMF) (“LSH”),

and the related actions pending before the Hon. Jesse M. Furman in the United States District


                                                 1
      Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 23 of 29




Court for the Southern District of New York, including Brach Family Foundation, Inc., et al., v.

AXA Equitable Life Ins. Co., 16-cv-740 (S.D.N.Y.) (JMF) , James M. Croft, et al., v. AXA

Equitable Life Ins. Co., 17-cv-9355 (S.D.N.Y.) (JMF), and The Duffy 2004 LLC, et al., v. AXA

Equitable Life Ins. Co., 17-cv-4803 (S.D.N.Y.) (JMF).

       11.     “LSH” means LSH CO and LSH II CO, and any former or present officers,

directors, principals, members, partners, shareholders, representatives, agents, attorneys, or

employees of either of the foregoing.

       12.     “LSH Plaintiffs” means LSH and Wells Fargo.

       13.     “Plaintiffs” means EFG Plaintiffs and LSH Plaintiffs, each a “Plaintiff.”

       14.     “Plaintiff Policies” means the AULII life insurance policies, each a “Plaintiff

Policy,” specifically identified by policy number in (i) Exhibits 1 and 3 to the Third Amended

Complaint filed in EFG on March 15, 2018 as, respectively, EFG ECF Nos. 127-1 and 127-3;

and (ii) Exhibit 1 to the Second Amended Complaint filed in LSH on May 25, 2018 as LSH ECF

No. 58-1.

       15.      “Wells Fargo” means Wells Fargo Bank, National Association, and any former or

present officers, directors, principals, members, partners, shareholders, representatives, agents,

attorneys, or employees of Wells Fargo Bank, National Association.

       16.     “You” and “Your” each means Maple Life Financial, LLC, and any former or

present officers, directors, principals, members, partners, shareholders, representatives, agents,

attorneys, or employees of Maple Life Financial, LLC.




                                                 2
      Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 24 of 29




                                       INSTRUCTIONS

       1.      This is an exhibit to a subpoena pursuant to the authority of the United States

District Court for the Southern District of New York requiring You to produce the Documents

that are described below.

       2.      The Requests shall be deemed continuing in nature and require prompt

supplemental responses in accordance with Rule 26(e) of the Federal Rules of Civil Procedure in

the event You become aware of, or acquire within Your possession, custody or control,

additional responsive Documents at any time hereafter.

       3.      The Requests include all Documents within Your possession, custody, or control,

and in producing Documents, You are to furnish all such Documents.

       4.      The scope of Your search for data that is responsive to any Request shall include

all forms of Electronically Stored Information (“ESI”).

       5.      ESI should be produced in accordance with the following specifications:

                       i)      Form of Production. Produce electronically stored information
                      in single-page tiff format (Group IV tiff at 300 dpi) or in JPG format for
                      Documents in color. Defendant reserves the right to request color JPG
                      files for any Document that is unreadable or has limited accessibility in
                      the Group IV TIFF format. Productions shall be made on encrypted
                      media (e.g., CD/DVD or portable hard drive) or via a secure FTP site
                      with Opticon image load files (.OPT). TIFF/JPG image naming
                      conventions should be limited to alphanumeric names only, with no
                      spaces, no hyphens, and no special characters in the file name (e.g.,
                      ABC00000001.tif). All fielded database information (including
                      extracted metadata from electronic Documents) should be delivered in a
                      standard Concordance load file format (.DAT). Group every 1,000 tiff
                      images within incrementally named “IMAGES” directories; do not
                      create a separate folder for each Document.

                      ii)     Document Text. For Documents/records that were originally
                      stored as native electronic files and which do not have redactions,
                      produce the extracted full text (not OCR) from the body of each
                      Document in separate Document-level text files (.txt) named for the
                      beginning Bates number of the associated Document. Provide OCR
                      text for Documents that do not contain searchable text (e.g., non-


                                                3
      Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 25 of 29




                       searchable PDFs, etc.). For Documents that were originally stored as
                       native electronic files and which have redactions, produce the OCR text
                       from the redacted image(s) associated with each Document. Clearly
                       label any redacted material to show the redactions on the tiff image.
                       Group 1,000 Document text files per incrementally named “TEXT”
                       directories, separate from image directories. A comma delimited list
                       file (.LST) should be provided and include the beginning Bates number
                       and the full file path (including volume) information to the extracted
                       text/OCR files.

                      iii)     Native Production For Certain File Types. For files created by
                       Excel or other spreadsheet programs, PowerPoint or other special
                       presentation programs, database files, audio/visual files or any other file
                       types that reasonably require viewing in their native format for a full
                       understanding of their content and meaning, produce the files in native
                       and tiff formats. Name the produced native file with the Bates number
                       on the first page of the corresponding tiff production of the
                       file/Document. A comma delimited list file (.LST) should be provided
                       and include the beginning Bates number and the full file path (including
                       volume) information to the native files. Group native files within
                       incrementally named “NATIVE” directories; separate from images and
                       text directories. Defendant reserves the right to request native files for
                       any Document that is unreadable or has limited accessibility in the
                       Group IV TIFF or JPG format.

                       iv)     Metadata. Produce extracted metadata for each
                       Document/record in the form of a Concordance load file (.dat),
                       including the following fields (where applicable): bates range begin,
                       bates range end, bates family range begin, bates family range end, e-
                       mail subject line, file extension, original file path, file name, e-mail sent
                       date, e-mail sent time, received date, received time, created date,
                       created time, last modified date, last modified time, author, from, to,
                       CC, BCC, custodian, custodian duplicate, source, source folder, MD5
                       hash value, native file path location, redactions present (yes/no) and
                       confidentiality designation. Custodian, source or source folder field
                       should contain information that can easily identify the location of the
                       Document and, where applicable, the natural person in whose
                       possession it was found.

       6.       If any Document which forms a part of or the entire basis for any response to a

Request has been destroyed or lost, identify each such Document, all steps taken to preserve the

Document, the date the Document was destroyed or lost, and all steps taken to attempt to retrieve

the Document.



                                                  4
      Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 26 of 29




       7.       If any part of a Request cannot be responded to in full, please respond to the

extent possible, specifying the reason(s) for Your inability to respond to any part.

       8.       When an objection is made to any Request, the objection shall state with

specificity all grounds for objection. Any ground not stated in an objection within the time

provided by Federal Rule of Civil Procedure 45(d)(2), or any extensions thereof, shall be deemed

to have been waived.

       9.       If any Document is withheld, in whole or in part, for any reason, including, but

not limited to, any claim of privilege, whether work-product or attorney-client, You shall

produce a list specifying each such Document and setting forth the following information:

              i)    the date the Document was created;

             ii)    the number of pages of the Document;

             iii)   the name and last known address of each person who prepared or participated

                    in the preparation of the Document;

             iv)    the name and last known address of each addressee or other person to whom

                    the Document, or any part thereof, was sent or to whom the Document or its

                    contents, or any part thereof, was disclosed;

              v)    a summary of the general subject matter of the Document (and such other

                    information as is necessary to identify the Document, such as whether the

                    Document is a letter or memorandum); and

             vi)    a statement of the legal basis upon which the asserted privilege is claimed.

       10.      If a Document contains both privileged and non-privileged material, the non-

privileged material must be disclosed to the fullest extent possible. If a privilege is asserted with




                                                  5
       Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 27 of 29




regard to part of the material contained in a Document, You must clearly indicate the portions as

to which the privilege is claimed in accordance with the procedure outlined above.

       11.      Documents shall be produced in such fashion as to identify the natural person in

whose possession they were found.

       12.      The use of any tense of any verb shall also include within its meaning all other

tenses of that verb.

       13.      If no Documents exist which are responsive to a particular Request, Your

response to such Request shall so state.

                                 RELEVANT TIME PERIOD

       Unless otherwise specifically indicated, all Requests refer to the period from January 1,

2004 up until the date of Your responses to the Requests. Documents produced in response to

the Requests shall include all Documents that relate in whole or part to such period, or to events

during such period, even though dated, prepared, generated or received prior to or after that

period. If a Document prepared before the designated period is necessary for a correct or

complete understanding of any Document covered by a Request, You must produce the earlier

Document as well. If any Document is undated and the date of its preparation cannot be

determined, the Document shall be produced if otherwise responsive to the Request.

                                   DOCUMENT REQUESTS
REQUEST FOR PRODUCTION NO. 1

       All Documents concerning AULII Policies, including but not limited to all Documents

incorporating or reflecting mortality tables, mortality rates, or mortality assumptions for any

AULII Policy.




                                                 6
      Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 28 of 29




REQUEST FOR PRODUCTION NO. 2

       All Documents concerning mortality assumptions (including assumptions concerning

mortality improvement or deterioration), mortality rates or mortality trends for individuals at age

65 or older.

REQUEST FOR PRODUCTION NO. 3

       All Documents concerning the manner or process by which any mortality assumption

concerning AULII Policies was created, generated, or derived.

REQUEST FOR PRODUCTION NO. 4

       All Documents concerning the value or valuation of any AULII Policy.

REQUEST FOR PRODUCTION NO. 5

       All Documents concerning any services provided by You to any Plaintiff, or any affiliate

of any Plaintiff, including but not limited to any agreements concerning such services and all

documents concerning compensation or consideration You received in connection with such

services.

REQUEST FOR PRODUCTION NO. 6

       Your policies and procedures relevant to Your administering, monitoring, servicing, or

managing of AULII Policies, or any portfolio containing them, for any Plaintiff.

REQUEST FOR PRODUCTION NO. 7

       All Documents concerning any financing or loans related to any Plaintiff Policy.

REQUEST FOR PRODUCTION NO. 8

       All Documents concerning any Plaintiff’s review of, or decision to acquire any interest in

or engage in any transaction with respect to, any AULII Policy, including all Documents




                                                 7
      Case 1:17-cv-04767-JMF Document 308-1 Filed 04/04/19 Page 29 of 29




concerning the process by which any AULII Policy was identified for potential or actual

acquisition by any Plaintiff.

REQUEST FOR PRODUCTION NO. 9

       All Documents concerning AULII, including all Documents concerning COI for any

AULII Policy or the COI Adjustment.

REQUEST FOR PRODUCTION NO. 10

       All Documents concerning the Litigation.

REQUEST FOR PRODUCTION NO. 11

       All Documents concerning any litigation, regulatory matter, or criminal matter that You

are or were involved in concerning life insurance.




                                                8
